

117 S1200 IS: Fair PPP Accounting Act
U.S. Senate
2021-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1200IN THE SENATE OF THE UNITED STATESApril 19, 2021Mr. Portman (for himself, Mrs. Shaheen, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the definition of eligible entity in the second draw loan program of the Small Business Administration, and for other purposes.1.Short titleThis Act may be cited as the Fair PPP Accounting Act.2.Eligibility for paycheck protection program second draw loansSection 7(a)(37)(A)(iv)(I)(bb) of the Small Business Act (15 U.S.C. 636(a)(37)(A)(iv)(I)(bb)) is amended—(1)in subitem (AA), by striking during the first and all that follows through in 2019 and inserting the following: during any contiguous 90-day period in 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the same period in 2019; and(2)by striking subitems (BB), (CC), and (DD) and inserting the following:(BB)if the entity was not in business during the entirety of 2019, but was in business for not fewer than 90 consecutive days beginning in 2019, had gross receipts during any contiguous 90-day period beginning in 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during the same 90-day period beginning in 2019; and(CC)if the entity was not in business during 2019, but was in operation for not fewer than 90 consecutive days during 2020, had gross receipts during any contiguous 90-day period in 2020 that demonstrate not less than a 25 percent reduction from the gross receipts of the entity during an earlier contiguous 90-day period in 2020;.